NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

CHARLOTTE TAYLOR-TILLOTSON, AND On behalf
   of Lawrence Joseph Tillotson (Deceased),
              Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                       Appellee.
                ______________________

                      2014-5101
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00016-CFL, Judge Charles F.
Lettow.
               ______________________

              Decided: January 20, 2015
               ______________________

    CHARLOTTE TAYLOR-TILLOTSON, West Palm Beach,
Florida, pro se.

    MICHAEL D. SNYDER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for appellee. With him on
the brief were JOYCE R. BRANDA, Acting Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., Director, and
REGINALD T. BLADES, JR., Assistant Director.




                                1
2                                   TAYLOR-TILLOTSON   v. US



                 ______________________

    Before DYK, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
     Charlotte Taylor-Tillotson appeals the decision of the
United States Court of Federal Claims dismissing her
claim for Dependency and Indemnity Compensation,
Death Pension, and Accrued Benefits (“Dependency
Compensation”) for lack of jurisdiction and entering
judgment in favor of the Government on her claim for
benefits under the Reserve Component Survivor Benefits
Program (“RCSBP”). For all of the following reasons, we
affirm.
                      BACKGROUND
    Mr. Lawrence J. Tillotson served in the Army Re-
serves from March 17, 1969, to August 1, 1983. He then
served on active duty in the Army from August 2, 1983, to
December 10, 1991, when he was honorably discharged.
On February 14, 1992, Mr. Tillotson reentered military
service as a member of the Montana Army National
Guard, where he served until his death on May 3, 1995.
Mr. Tillotson served a total of 21 years, 10 months, and 29
days in the military; the final 3 years, 2 months, and 20
days were served as a member of the Montana Army
National Guard.
    While in the Army Reserves, Mr. Tillotson married
Charlotte Taylor. Two years later, the couple entered into
a property settlement agreement indicating marital
separation. A Montana state court issued a decree dis-
solving the marriage. Military records reflect that, there-
after, Mr. Tillotson held himself out as divorced, except
for two months where Mr. Tillotson received a housing
allowance for a dependent. Mr. Tillotson’s death certifi-
cate also indicated he was divorced at the time of his
death.
TAYLOR-TILLOTSON   v. US                                  3



   After Mr. Tillotson’s death, Ms. Taylor-Tillotson filed
an application for Dependency Compensation with the
Department of Veterans Affairs. Ms. Tillotson’s claim
was denied on March 8, 2013. No appeal was filed.
    On December 7, 2011, Ms. Taylor-Tillotson applied for
RCSBP benefits. Her request was initially denied by the
Army on the ground that Mr. Tillotson had not completed
the required 20 years of service. Ms. Taylor-Tillotson
appealed this decision to the Army Board for Correction of
Military Records (“ABCMR”). The ABCMR denied her
application for two reasons: (1) Mr. Tillotson was not
married at the time of his death; and (2) Mr. Tillotson did
not serve the last 6 years of his service as a reserve com-
ponent soldier.
    On January 7, 2013, Ms. Taylor-Tillotson filed suit in
the Court of Federal Claims pro se. She sought annuity
payments under the RCSBP and Dependency Compensa-
tion benefits. The Government filed a motion to dismiss
the Dependency Compensation claim for lack of subject
matter jurisdiction and a motion to dismiss the RCSBP
claim for failure to state a claim.
    The Court of Federal Claims granted both motions.
The Court of Federal Claims determined that it lacked
jurisdiction to consider the Dependency Compensation
claim because the Court of Appeals for Veterans Claims
has exclusive jurisdiction over determinations of veterans’
benefits. The Court of Federal Claims also agreed with
the ABCMR that Ms. Taylor-Tillotson was not entitled to
RCSBP benefits. In coming to this conclusion, the Court
of Federal Claims took judicial notice of the divorce decree
between Mr. Tillotson and Ms. Taylor-Tillotson. Ms.
Taylor-Tillotson appeals.
   We have jurisdiction under 28 U.S.C. § 1295(a)(3).
4                                    TAYLOR-TILLOTSON   v. US



                        DISCUSSION
    Whether the Court of Federal Claims possesses juris-
diction over a claim is a question of law that we review de
novo. Navajo Nation v. United States, 631 F.3d 1268,
1272 (Fed. Cir. 2011). We review legal decisions of the
Court of Federal Claims without deference and review its
factual findings for clear error. Ferreiro v. United States,
350 F.3d 1318, 1324 (Fed. Cir. 2003) (citing Barrett Ref.
Corp. v. United States, 242 F.3d 1055, 1058 (Fed. Cir.
2001)).
    First, Ms. Taylor-Tillotson challenges the Court of
Federal Claims’ calculation of Mr. Tillotson’s years of
service as relevant to the RCSBP claim. Ms. Taylor-
Tillotson argues that the Court of Federal Claims’ calcu-
lation was in error because it was inconsistent with an
opinion issued by the Comptroller General in 1952. Ms.
Taylor-Tillotson contends that Mr. Tillotson had 21 years,
10 months, and 29 days of military service—13 years, 2
months, and 29 days of which is reserve component ser-
vice. The Government argues that Ms. Taylor-Tillotson
waived this argument by failing to make it in the Court of
Federal Claims and, even if Ms. Taylor-Tillotson did not
waive it, she fails to identify an error in the Court of
Federal Claims’ analysis. We agree.
    Ms. Taylor-Tillotson fails to identify any reversible er-
ror. As the Court of Federal Claims noted, “Ms. Taylor-
Tillotson’s statement that [Mr. Tillotson] completed over
13 years of qualified reserve service is correct.” Taylor-
Tillotson v. United States, 115 Fed. Cl. 800, 808 (2014).
However, “the question is not the total time Mr. Tillotson
served as a reserve member, rather the eight most recent-
ly accrued years of qualified service.” Id. Because Mr.
Tillotson’s eight most recently accrued years of qualified
service were not in a reserve component, Ms. Taylor-
Tillotson is not eligible for RCSBP benefits.
TAYLOR-TILLOTSON   v. US                                    5



    Second, Ms. Taylor-Tillotson argues that the Court of
Federal Claims erred when it took judicial notice of the
divorce decree for the purposes of resolving the motion to
dismiss the RCSBP claim. Ms. Taylor-Tillotson asks this
Court to find the divorce decree “void” under Rule 60(b)(4)
of the Federal Rules of Civil Procedure. Under Rule 201
of the Federal Rules of Evidence, “[t]he court may judicial-
ly notice a fact that is not subject to reasonable dispute
because it: (1) is generally known within the trial court’s
territorial jurisdiction; or (2) can be accurately and readily
determined from sources whose accuracy cannot reasona-
bly be questioned.” The Court of Federal Claims’ decision
to take judicial notice of the divorce decree served only to
confirm the ABCMR finding regarding the divorce. The
fact of the divorce was accurately and readily determined
from a source whose accuracy cannot reasonably be ques-
tioned. Thus, the Court of Federal Claims’ decision to
take judicial notice of the divorce decree was proper.
    We have considered the parties’ remaining argu-
ments. Because they do not affect the outcome of our
decision, we do not address them. 1
   In sum, the Court of Federal Claims’ decision denying
Ms. Taylor-Tillotson’s RCSBP benefits is supported by
substantial evidence and is in accordance with law.
                           CONCLUSION
   For all of the foregoing reasons, the decision of the
Court of Federal Claims is affirmed.
                           AFFIRMED




    1    Ms. Taylor-Tillotson does not contest the Court of
Federal Claims’ dismissal of her Dependency Compensa-
tion claim.
6                       TAYLOR-TILLOTSON   v. US



                COSTS
    No costs.